DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/29/2021 has been entered.
Response to Arguments
Applicant’s arguments regarding the art rejections have been fully considered and are persuasive. The art rejections are withdrawn.
Applicant’s arguments regarding the 35 U.S.C. §101 rejection has been fully considered but is not persuasive. Firstly Examiner would like to point out the the claims substantially recite time-series network, as indicated by the title of the application. This network is abstract because it has no practical application and recites many abstract concepts. 
Applicant argues under 2A, Prong one, the claims do not fall under the enumerated abstract groups because it requires time series node data to pull from other nodes. Examiner respectfully disagrees. As shown in the rejection below, numerous of the steps fall under an abstract idea.
Applicant argues under Step 2A prong two, the claims integrate the abstract idea into a practical application. However as stated in the rejection, there is no practical application recited in the claims. The claims are concerned with the structure of a time-series network and does not offer any applications. Further there is no improvement in the functioning of the computer because any 
Under step 2B Applicant argues that the current claims method is not well-understood, routine and convention. However, the Office has not taken the position that the claims are WURC. They still however do not amount to significantly more than the abstract idea as shown in the rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 77-93 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 77,
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes, the claim recites a method.
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Yes, accessing a network of time series comprising a plurality of nodes arranged according to a user-defined format, wherein each node is one of a time series node, an operation node, a model node, and a source node, and wherein the first node of the plurality of nodes is a first time series, and evaluating each of the plurality of nodes according to the evaluation time frame to generate as respective time array that is produced by each of the plurality of nodes, wherein the first time series is populated with the time array generated by the first node, is a mental process as it can be performed in the human mind or on pen and paper. This is an abstract idea recited in the claim. The limitations of the nodes being positioned upstream and serving as direct or indirect inputs to 
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No practical application is recited, nor any meaningful of use limitation. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? The limitations of receiving an evaluation time frame including an evaluation start time and an evaluation end time, wherein the evaluation time is absolute or relative to an as of time, storing the time array associated with the first time series, and populating a display graph with the first time series in a user interface, amount to insignificant pre-solution activity, essentially data gathering. Additionally, the limitations accessing a first time series node layering framework and populating the first time array are additional extra-solution activity as they too amount to more data gathering and generic data processing. See MPEP § 2106.05(g). 
Dependent claims 79 recite in part, the user-defined format. This limitation is also insignificant extra-solution activity. 
Dependent claims 85-87 recite, in part, the source node connected to a data source, the operation node executing a stateless transformation, and the model node executes an operation using a fitted model. This is further extra-solution activity. 
Independent claim 88 recites the same substantial subject matter as independent claim 77. As such, it is subject to the same rejection. The additional limitations of one or more processors, and one or more memories to store one or more machine-readable instructions are merely using a 
Dependent claims 94-98 are the same as dependent claims 99-103.
Dependent claim 94 recites executing an action, insignificant extra-solution activity. 
	Dependent claim 95 recites controlling electricity. Again this is extra-solution activity since it is recited at a high level.
Dependent claim 96 recites the data being arranged in standardized time series format. This is extra-solution activity.
Dependent claim 97 enabling direct or indirect input. This further defines the abstract structure.
Dependent claim 98 recites more layers and how the data is pulled. While the current claims recite more extra-solution activity, Examiner suggests further pursing this limitation as if more functionality and detail isa added, it may overcome the 101. As it stands now, it simply recites more input output data.
Allowable Subject Matter
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
The art rejections are withdrawn due to claim amendments. In particular, no prior art teaches the amended limitations of:
wherein evaluating the first time series node comprises: accessing a first time series node layering framework that is associated with the first node, wherein the first time series node layering framework specifies that the first model node provide data from the as of time to the evaluation end time and that the second time series node provide data from the evaluation start time to the as of time; and 
populating the first time array with data retrieved from the second time series node from the evaluation start time to the as of time and with data retrieved from the first model node from the as of time to the evaluation end time such that the first time array is populated with data supplied by the first model node and the second time series node for the entirety of the evaluation time range; 
storing the first time; and 
populating a display graph with the first time array, wherein data displayed from the evaluation start time to the as of time is derived from the second time series node and data displayed from the as of time to the evaluation end time is derived from the first model node and includes predictive data.
The closest prior art was the art cited in the previus action however it does not teach the above limitations in combination with the others.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/            Primary Examiner, Art Unit 2124